         Case 5:20-cr-01656-VJ1 Document 3 Filed 09/02/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

v.                                                        Case No. 20cr1656 VJl

BARET WAYNE SMITH,

       Defendant

                 WAIVER OF PERSONAL PRESENCE AT HEARING
              RENUNCIA DE PRESENCIA PERSONAL EN UNA AUDENCIA

       I, Baret Wayne Smith, Defendant, understand that I am scheduled for an initial, detention

and change of plea hearing on September       15, 2020.

       I understand that I may appear by video for this proceeding.        I hereby ask to be permitted

to appear for the hearing by video, and waive my right to be personally present for this hearing.



       EI que firma a continuancion,    <>, Acusado/a en este caso, comprendo        que tengo


programada   una audiencia para declaracion     de culpable el dia <> de <> de 2020.


       Entiendo que puedo comparecer      para esta audiencia por media de video. Par este medio

pido permiso de comparecer    en esta audiencia por video, y renuncio a mi derecho de estar

fisicamente presente en la audiencia.


DatelFeeha: 09/02/2020
                                                          Defendant's   signature

                                                          lsi Stephanie L. Wolf
                                                          Stephanie L. Wolf
                                                          Counsel for Defendant
